Kinne, J.
This case involves the question as to whether one who furnishes material for the erection of a house upon a lot upon which is situated another house — the lot never having been divided, and where the material men are not advised as to any intention to divide said lot — is entitled to a lien upon the whole *381lot and both houses, or whether the lien of the material man is to be confined to the house toward the erection of which he furnished material, and so much of the ground as shall be necessary for the enjoyment of said house. Our statute provides that the mechanic or material man who labors upon, or furnishes materials for, any building, erection, or other improvement upon lands, by virtue of a contract with the owner, his agent, trustee, contractor, or sub-contractor, upon complying with the provisions of the law, shall have “a lien upon such building, erection, or improvement, and upon the land belonging to such owner, on which the same is situated.” Acts Sixteenth General Assembly, chapter 100, section B. In section 4, of the same act, it is provided that “the entire land upon which any such building, erection, or other improvément, is situated, including that portion of the same not covered therewith, shall be subject to all liens created by this chapter. * * * ” As the statutes of the several states touching mechanics’ liens differ as to the extent of the lien, but little aid is to be had from the decisions of the courts of other jurisdictions upon such questions as the one now before us. We think the statute should be construed so as to give a lien only upon the building for the erection of which the material was furnished or labor done, and upon the land upon which it actually rests, and, in addition thereto, upon the other land properly appurtenant to the building. Hence, in this case, appellants would have no lien upon the other house, or upon the ground occupied by it, it not being properly appurtenant to the building for which the materials were furnished. Here, material was furnished for a new house, an inde-. pendent structure. Upon the same lot, there is another house. The two buildings are not so situated as to be used by the same persons, or as one dwelling house, but they are separate and distinct; and a certain portion *382of the lot must, of necessity, or by reason of convenience, be used in connection with each house. Id other words, in such a case the lien extends to the particular improvement, and the land upon which ii is erected, and to such other land surrounding the improvement as is properly appurtenant thereto. By this construction the intent of the legislature is effectuated, and we escape the difficulties which would often arise, and the injustice which would follow, were we to construe the law as creating a lien in all cases upon the entire lot, parcel, or division of land upon which the erection is placed, regardless of independent existing buildings or erections thereon, or the land upon which they are situated, or which is properly appurtenant thereto. As bearing somewhat upon this question, see Holland v. McCarty, 24 Mo. App. 82. The decree of the district court was correct, and it is AFFIRMED.